ORDER
PER CURIAM
Marvelle T. Battle appeals the judgment of the Circuit Court of the City of St. Louis denying without an evidentiary hearing his Rule 24.035 motion for post-conviction relief. Battle contends the motion court clearly erred in denying his claim because the court erred in convicting and sentencing him of third-degree domestic assault, a misdemeanor.
We have reviewed the briefs of the parties and the record on appeal. The judg*361ment is based on findings of fact that are not clearly erroneous. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no precedential value. However, we have provided the parties with an unpublished memorandum that sets forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).